         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                   _________________

UNITED STATES OF AMERICA

              Plaintiff,

       vs.                                                    Case No. 1:19-cr-01423 KWR


MOISES ZEPEDA, Jr.,

              Defendant.

                ORDER DENYING MOTION TO COMPEL DISCOVERY

       THIS MATTER is before the Court on Defendant’s Motion to Compel Discovery (Doc.

49). Having reviewed the pleadings, the Court finds that Defendant’s motion is not well taken

and, therefore, is DENIED.

                                      BACKGROUND

       Defendant was charged with possession with intent to distribute 500 grams and more of a

mixture containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), on or

about April 28, 2019.

       The Court held an evidentiary suppression hearing. On April 28, 2019, Special Agent

(“SA”) Jarrell Perry was working drug interdiction at the Greyhound bus terminal in Albuquerque,

New Mexico. A bus was scheduled to arrive at 10:00 a.m. and depart at 11:15 a.m. Doc. 43 at 9.

Passengers were required to de-board the bus while it was serviced and refueled. Doc. 43 at 9.

SA Perry boarded the bus before passengers re-boarded and stood at the back of the bus. Id. at

10.
         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 2 of 7




       SA Perry was already speaking to other passengers when he observed Defendant walk

down the aisle of the bus with two bags, a duffel bag and Nautica bag. Defendant placed the duffel

bag and Nautica bag on the overhead rack across the aisle from his seat. Id. at 18-19.

       After speaking to approximately ten other passengers, SA Perry approached Defendant and

asked for consent to speak with him. Ex. 1a. Defendant gave SA Perry permission to speak to

him. SA Perry told Defendant that was a police officer and there for security. In summary, he

asked where Defendant was coming from and where he was going, talked about the weather and

football, asked to see his ticket and identification, and asked if he had any luggage with him.

Defendant said he only had a black duffel bag with him. SA Perry asked for consent to search the

duffel bag for “contraband”. Defendant gave consent to search the duffel bag. SA Perry then

asked if Defendant had any other luggage, and defendant said no.

       SA Perry asked if the Nautica bag was his, and Defendant said it was not. SA Perry asked

a series of questions, and touched the Nautica bag, to confirm that the bag did not belong to

Defendant. Doc. 43 at 23-24, 107-08 (SA Perry testified that when he asks “how about this bag

here” he was touching the Nautica bag). Defendant repeatedly denied the bag was his. SA Perry

then ended the encounter, took the abandoned Nautica bag off the bus and searched it. He found

bundles which he believed contained methamphetamine. After about a minute, he boarded the bus

and arrested Defendant. He believed the Nautica bag belonged to Defendant because both he and

SA Lemmon observed Defendant carry the bag on the bus.

       SA Perry’s recorded interaction with Defendant lasted approximately 2 minutes and 50

seconds. See Ex. 1A from 8:20 to 11:10.




                                                2
           Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 3 of 7




       Defendant sought documents from Greyhound pursuant to a Rule 17(c) subpoena prior to

holding the suppression hearing. The Court held an evidentiary hearing on September 9, 2020.

The Court denied the suppression motion. Doc. 48.

        The DEA-6 report of investigation filed by SA Perry notes there is a “cross file” or “related

file”, and the identifying information is blacked out. He testified he did not learn about this

“related file” until several days after Defendant was arrested. The “related file” was a Dallas DEA

investigation. Defendant’s telephone number potentially tied him to the Dallas case.

       The Court concludes this matter is fully briefed as no reply was filed.

                                          DISCUSSION

       Defendant seeks the case name or identifying information for the “cross file” or “related

case” pursuant to Rule 16 and Brady. Defendant asserts the requested discovery is relevant to (1)

his state of mind, i.e., whether he knew he was carrying contraband and (2) a potential duress

defense.

I.     Relevant Law.

       The Brady rule, Rule 16, and the Jencks govern the discovery to which the defendant is

entitled. United States v. Griebel, 312 Fed. Appx. 93, 95-96 (10th Cir. 2008) (noting the

“[G]overnment’s discovery obligations [ ] are defined by Rule 16, Brady, Giglio and the Jencks

Act” and stating the defendant’s request to expand his discovery rights beyond those three sources

was unsupported by the law).

       A.      Rule 16

       Rule 16(a)(1)(E) of the Federal Rules of Criminal Procedure provides:

       (E) Documents and Objects. Upon a defendant’s request, the government must
       permit the defendant to inspect and to copy or photograph books, papers,
       documents, data, photographs, tangible objects, buildings or places, or copies or



                                                 3
         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 4 of 7




       portions of any of these items, if the item is within the government’s possession,
       custody, or control and:
       (i) the item is material to preparing the defense;
       (ii) the government intends to use the item it its case-in-chief at trial; or
       (iii) the item was obtained from or belongs to the defendant.
Fed. R. Crim. P. 16(a)(1)(E). Although Rule 16’s language is permissive, it does not authorize “a

blanket request to see the prosecution’s file,” and a defendant may not use the rule to engage in a

“fishing expedition.” United States v. Maranzino, 860 F.2d 981, 985-86 (10th Cir. 1988) (citing

Jencks v. United States, 353 U.S. 657, 667 (1957)). A defendant must make a prima facie showing

of materiality before he is entitled to obtain requested discovery. See United States v. Simpson,

845 F.3d 1039, 1056 (10th Cir. 2017). “Neither a general description of the information sought

nor conclusory allegations of materiality suffice; a defendant must present facts which would tend

to show that the Government is in possession of information helpful to the defense.” Id. Rule 16

also does not obligate the United States to “take action to discover information which it does not

possess.” United States v. Badonie, 2005 WL 2312480, at *2 (D.N.M. Aug. 29, 2005) (quoting

United States v. Tierney, 947 F.2d 854, 864 (8th Cir. 1991)) (internal quotation marks omitted).

       Evidence is “material” under Rule 16 if “there is a strong indication that it will play an

important role in uncovering admissible evidence, aiding witness preparation, ... or assisting

impeachment or rebuttal.” United States v. Graham, 83 F.3d 1466, 1474 (D.C. Cir. 1996) (internal

quotation marks omitted) (quoting United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993))

(internal quotation marks omitted). “Although the materiality standard is not a heavy burden, the

Government need disclose rule 16 material only if it enables the defendant significantly to alter

the quantum of proof in his favor.” United States v. Graham, 83 F.3d at 1474 (alterations, citations,

and internal quotation marks omitted).




                                                 4
         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 5 of 7




       B.        Brady

       The Brady doctrine was established by the Supreme Court in Brady v. Maryland, 373 U.S.

83, 87 (1963):

     We now hold that the suppression by the prosecution of evidence favorable to an
     accused upon request violates due process where the evidence is material either to
     guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.
The United States Supreme Court in Kyles v. Whitley, 514 U.S. 419 (1995), described the

responsibility of the government in dealing with Brady:

        But the prosecution, which alone can know what is undisclosed, must be assigned
        the responsibility to gauge the likely net effect of all such evidence and make
        disclosure when the point of “reasonable provability” is reached. This in turn means
        that the individual prosecutor has a duty to learn of any favorable evidence known
        to the others acting on the government’s behalf in the case, including the police.
        But whether the prosecution succeeds or fails in meeting this obligation, the
        prosecution’s responsibility for failing to disclose known, favorable evidence rising
        to a material level of important is inescapable.
Id. at 437-38. Brady also extends to evidence affecting witness credibility. See Giglio v. United

States, 405 U.S. 150, 154 (1972).

       The government is not required to produce evidence simply because it might be

exculpatory. United States v. Agurs, 427 U.S. 97, 110, n. 16 (1976) (“It is not to say that the State

has an obligation to communicate preliminary, challenged, or speculative information.”); United

States v. Fleming, F.3d 1325, 1331 (10th Cir. 1994) (noting “[t]he mere possibility that evidence

is exculpatory does not satisfy the constitutional materiality standard.”). Moreover, the Court does

not have a duty to directly supervise the government’s disclosure of Brady information, as such

supervision would necessitate a complete review of all material gathered during the government’s

investigation. See United States v. McVeigh, 923 F. Supp. 1310, 1313 (D. Colo. 1996). Rather, the

duty to determine what disclosure is required under Brady rests with the prosecution. See Bank v.

Reynolds, 54 F.3d 1508, 1517 (10th Cir. 1995); McVeigh, 923 F. Supp. at 1313. The Court should

rely on the government’s representations of its compliance with Brady unless the defendant shows

                                                 5
         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 6 of 7




cause to question them and the materiality of the evidence sought. See McVeigh, 923 F. Supp. at

1314; see also Banks v. Dretke, 540 U.S. 668, 696 (2004) (“[o]rdinarily, we presume that public

officials have properly discharged their official duties.”). Pennsylvania v. Ritchie, 480 U.S. 39, 56

(1987) (noting that where a defendant only makes a general request for exculpatory material under

Brady, the government decides which information must be disclosed).

II.    Analysis.

        Defendant requests the name of or identifying information for the “related case file” but

does not seek any specific material within it. He argues that the requested discovery is material to

(1) his state of mind, such as whether he knew he was transporting contraband and (2) a potential

duress defense. Defendant has not pointed to any specific exculpatory or material evidence.

Rather, he seeks the identity of a Dallas DEA case file in which the case agent here – SA Perry –

knows nothing about. The Court concludes that this request is a mere fishing expedition, and any

materiality is speculative and conclusory.

       The Government represents as follows. After Defendant was arrested, the Albuquerque

DEA office filed a Significant Enforcement Activity Report (“SEAR”), sharing Defendant’s

telephone number. The Dallas DEA office notified SA Perry that the telephone number developed

from Defendant may have tied the Defendant to a case that the Dallas DEA office was working

on. Defendant may have been transporting the narcotics to subjects in Dallas. SA Perry testified

that he did not know anything about a related case until several days after he had arrested

Defendant. SA Perry does not know anything about the cross file and does not know anything

about Defendant’s possible relationship to it. Doc. 50.        Defendant did not challenge these

representations.




                                                 6
         Case 1:19-cr-01423-KWR Document 53 Filed 02/24/21 Page 7 of 7




       These representations are consistent with SA Perry’s testimony and the Government’s

argument at the suppression hearing. In his official report of investigation, SA Perry marked a box

titled “related file”. SA Perry blacked out the related file’s identifying information. SA Perry

testified that he did not know about the “related file” until several days after Defendant’s arrest.

       Defendant seeks the name or identifying information for the related case file. As the

Government argues, Defendant has not carried his prima facie burden. Any materiality to his

defense is speculative or conclusory. There is nothing in the pleadings or record to suggest that

the identification of another investigation of other individuals would lead to exculpatory evidence

or discovery material to his defense. Rather, granting the motion to compel would allow Defendant

to engage in a “broad or blind fishing expedition among documents possessed by the Government.”

Jencks v. United States, 353 U.S. at 657, 77 S.Ct. 1007, quoted in United States v. Burton, 81 F.

Supp. 3d 1229, 1254 (D.N.M. 2015).

       Moreover, considering the current record, Defendant’s connection to the Dallas case is

tenuous and based solely on his telephone number.

       IT IS THEREFORE ORDERED that the Defendant’s Motion for Discovery (Doc. 49)

is hereby DENIED.




                                                  7
